Irvine, C.
This suit was in the nature of a creditor’s bill by Vandecar to set aside certain conveyances to the defendant Jensen as fraudulent as against the creditors of Peter Johnson, and to subject the land covered by these conveyances to the payment of a judgment in favor of Vandecar against Peter Johnson. The trial judge submitted the issues of fact to the determination of a jury, which answered all the interrogatories submitted in favor of Vandecar. The findings of the jury were sustained by the court and a decree entered in accordance with the prayer of the petition. The defendants Jensen and Peter Johnson appeal, admitting that the findings of the jury were such as to require a decree for the plaintiff. The appellants furthermore concede that no questions of law are presented for review and raise in this court the sole question of the sufficiency of the evidence. lío question of law being directly or indirectly involved, it would serve no useful purpose to make a more detailed statement of the case or to discuss the evidence. An examination of the record persuades us that while the evidence, taken as a whole, was not of a very convincing character, it was sufficient to sustain the findings of the jury and the action of the trial court in affirming these findings and entering a decree thereon.
Judgment affirmed.